Citation Nr: 0913744	
Decision Date: 04/13/09    Archive Date: 04/21/09

DOCKET NO.  94-06 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine


THE ISSUES

1.  Entitlement to service connection for gastrointestinal 
disability, to include involvement of the throat, esophagus, 
and digestive system.

2.  Entitlement to service connection for a bilateral foot 
disorder, including jungle rot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from January 1942 to August 
1945.  The appellant is the Veteran's custodian and brings 
the case on the Veteran's behalf.

This case has been before the Board of Veterans' Appeals 
(Board) on several occasions, the last time in September 
2005.  Each time, it was remanded for further development.  
Following the requested development, the VA Appeals 
Management Center in Washington, DC confirmed and continued 
the denial of entitlement to service connection for 
gastrointestinal and bilateral foot disabilities.  
Thereafter, the case was returned to the Board for further 
appellate action.

In September 2002, the Veteran had a hearing before the 
undersigned Veterans Law Judge at the Board's central office 
in Washington, DC.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  A gastrointestinal disability, to include involvement of 
the throat, esophagus, and digestive system, was first 
manifested many years after service, and the preponderance of 
the competent evidence of record shows that it is unrelated 
thereto.

2.  A bilateral foot disorder, primarily diagnosed as tinea 
pedis and onychomycosis, was first manifested many years 
after service, and the preponderance of the competent 
evidence of record shows that it is unrelated thereto.


CONCLUSIONS OF LAW

1.  A gastrointestinal disability, to include involvement of 
the throat, esophagus, and digestive system is not the result 
of disease or injury incurred in or aggravated by service, 
nor may adenocarcinoma of the esophagus be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 
2002 and Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2008).

2.  A bilateral foot disorder, including jungle rot, is not 
the result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 and 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the Veteran in the development of the issues 
of entitlement to service connection for gastrointestinal 
disability and for a bilateral foot disability.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159. After reviewing the 
record, the Board finds that VA has met that duty.

In August 1992 and June 1993, VA received the Veteran's 
claims of entitlement to service connection for 
gastrointestinal disability and for bilateral foot 
disability; and there is no issue as to providing an 
appropriate application form or completeness of the 
application for service connection. 

Thereafter, in November 2004, May 2006, and other 
correspondence VA notified the Veteran of the information and 
evidence necessary to substantiate and complete his claims, 
including the evidence to be provided by the Veteran, and 
notice of the evidence VA would attempt to obtain.  In so 
doing, VA informed the Veteran of the criteria for service 
connection, as well as the general criteria for assigning 
disability ratings and effective dates should service 
connection be granted.  The claims were readjudicated in a 
January 2009 supplemental statement of the case.

Following notice to the Veteran, the RO fulfilled its duty to 
assist him in obtaining identified and available evidence 
needed to substantiate his claims. Indeed, there has been 
extensive development in which VA obtained the Veteran's 
service treatment and personnel records, as well as records 
reflecting his treatment after service. VA also examined the 
Veteran on several occasions to determine the nature and 
etiology of any gastrointestinal and foot disability found to 
be present. In addition, he presented pertinent evidence and 
testimony at several hearings on appeal.  

In sum, the Veteran has been afforded a meaningful 
opportunity to participate in the development of his appeal. 
There is no evidence of any VA error in notifying or 
assisting the Veteran that could result in prejudice to him 
that could otherwise affect the essential fairness of the 
adjudication. Accordingly, the Board will proceed to the 
merits of the issues of entitlement to service connection for 
gastrointestinal disability, to include involvement of the 
throat, esophagus, and digestive system; and for a bilateral 
foot disorder, including jungle rot.

Analysis

Service connection may be granted for a disability or injury 
incurred in or aggravated by active military service. 
38 U.S.C.A. § 1110.  Generally, the evidence must show (1) 
the existence of a current disability; (2) the existence of 
the disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service. See Cuevas v. Principi, 3 Vet. 
App. 542 (1992). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic. When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim. 38 C.F.R. 
§ 3.303(b). 

For certain disabilities, such as malignant tumors, service 
connection may be presumed when such disability is shown to a 
degree of 10 percent or more within one year of the Veteran's 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  Such a presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 
38 C.F.R. § 3.307.  

Although the Veteran is entitled to consideration under the 
law and regulations governing presumptive service connection, 
the failure to meet those requirements is not dispositive. He 
may still show a direct link between the disability in 
question and service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Gastrointestinal Disability

It is contended on the Veteran's behalf that he has 
gastrointestinal disability, including that involving the 
throat, esophagus, and digestive system, as a result of 
disease or injury incurred in service.  He notes that such 
problems were manifested by gastroesophageal reflux, and that 
he developed a throat disability and chronic hoarseness after 
having to shout out orders.  He also argues that his 
disability is the result of being exposed to asbestos.  
Therefore, it is maintained that service connection is 
warranted. However, after carefully considering the claim in 
light of the record and the applicable law, the Board is of 
the opinion that the preponderance of the evidence is against 
that claim.  Accordingly, the appeal will be denied.  

The Veteran's service treatment and personnel records are 
negative for any complaints or clinical findings of 
gastrointestinal disability, including that involving the 
throat, esophagus, and/or digestive system.  Rather, a 
chronic gastrointestinal disability, initially diagnosed 
primarily as diverticulitis was not manifested until 1969, 
many years after service.  

In the late 1950's, the Veteran underwent a tonsillectomy, as 
a result of frequent coughs and colds.  There was no evidence 
that this surgery was required to any event in service, 
including the claimed hoarseness associated with shouting 
orders.

In March 1970, R. H. D., M.D., reported that the Veteran had 
been treated since 1969 at the Maine Medical Center for 
diverticulosis and diverticulitis of the large bowel.  The 
latter diagnosis was confirmed by a VA examination the 
following month.  In February 1978, the Veteran underwent a 
resection of the rectosigmoid colon, due to perforated 
diverticulitis.  Postoperatively there was no evidence of 
diverticulitis. 

In the late 1980's and early 1990's, the Veteran was treated 
by A. E. K., M.D., for gastrointestinal disorders, primarily 
diagnosed as reflux esophagitis, Barrett's esophagus, and 
adenocarcinoma of the esophagus.  In May 1997, a biopsy 
revealed esophageal cancer arising from Barrett's esophagus, 
and the Veteran underwent an esophagectomy.  The surgery was 
successful and subsequent workups, including a September 2004 
esophagealduodenoscopy, were negative for any relevant 
abnormalities, including a lesion, stricture, cancer, or 
ulceration. 

In October 1992 and October 2002, Dr. K. suggested that there 
was some relationship between the Veteran's throat problems 
and the physical and mental stresses sustained in service, 
including the voice strain due to a need to shout orders in 
service.  In April 1999, Dr. K. stated that Barrett's 
esophagus was a well-known complication of gastroesophageal 
reflux and noted that the Veteran's personally believed that 
his gastroesophageal reflux had developed in service.  

In December 2004, the Veteran was examined by VA to determine 
the nature and etiology of his gastrointestinal problems.  
The examiner noted, without citing to or referencing any 
contemporaneous medical records that the Veteran had 
experienced chronic hoarseness, as well as heartburn and 
stomach distress, in and after service.  He noted that the 
Veteran had had significant problems with esophagitis which 
had subsequently developed into Barrett's esophagus and then 
adenocarcinoma of the esophagus.  In light of these factors 
the examiner concluded that the Veteran's chronic 
esophagitis, Barrett's esophagus, and esophageal cancer were 
related to service.

Dr. K.'s opinion and the VA examiner's opinion 
notwithstanding, the evidence of record, dated between the 
Veteran's 1945 separation from service and 1969, is negative 
for any findings of gastrointestinal disability, including 
that involving the throat, esophagus, or gastrointestinal 
system.  Indeed, a different VA examiner reviewed the 
Veteran's claims file in March 2005 and found no evidence of 
a gastrointestinal disorder until many years after the 
Veteran's separation from service.  Moreover, Dr. K. himself 
acknowledged that his conclusion was based on a history 
related by the Veteran.  

In April 2007, the RO requested that the December 2004 VA 
examiner provide the rationale for his conclusion that the 
Veteran's gastrointestinal disability had had its onset in 
service.  Although he affirmed his prior conclusion, he did 
not provide the requested rationale.  

It is evident that the author of the December 2004 VA 
examination offered the opinion based a history offered by 
the Veteran alone.  This negates its probative value because 
a bare transcription of a lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  Moreover, it bears repeating that 
there are no contemporaneously prepared medical records 
showing a chronic gastrointestinal disorder in-service.  
Further, there is no competent evidence verifying the 
appellant's claim of chronic gastrointestinal pathology until 
years postservice.  

The only reports of a relationship between the Veteran's 
gastrointestinal disability and service come from the 
Veteran, and those based on his own self reported history.  
The Veteran's reported history, in light of the totality of 
the record, is not to be credible, and any opinion based on 
his self reported history has no probative value.  

Accordingly, the appeal is denied.

The Bilateral Foot Disability

The Veteran argues that he has a skin disability of his feet, 
primarily as the result of a fungal infection contracted from 
taking showers in service.  He has also testified that it is 
the result of asbestos exposure in service.  Therefore, he 
maintains that service connection is warranted.  Again, 
however, after carefully considering the claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim.  Accordingly, that appeal will also be denied.  

A review of the evidence discloses that the Veteran's skin 
disorder of his feet is primarily diagnosed as tinea pedis 
and onychomycosis.  However, his service treatment and 
personnel records are negative for any complaints or clinical 
findings of any kind of skin disorder of the feet.  Indeed, 
the preponderance of the evidence shows that such a disorder 
was not manifested until the 1990's, almost fifty years after 
his separation from service.  There is evidence that in the 
1970's and 1980 since June 1973, he has had a skin disorder, 
diagnosed primarily as seborrheic dermatitis and actinic 
keratosis.  However, neither of those disorders have 
reportedly affected the Veteran's feet. 

In December 1996, J. H. D., DPM, the Veteran's treating 
podiatrist reported that the Veteran's skin disease of the 
feet had started in service. 

In July 2000, following a VA examination, the examiner stated 
that the Veteran had significant tinea pedis which could have 
been picked up in service from showers aboard ship.  The 
examiner stated, however, that it was equally plausible that 
his tinea pedis had been the result of immunocompromise 
associated with his diabetes mellitus. 

In subsequent records and reports, such as an October 2002 
statement, Dr. D. noted that his report was based on history 
related by the Veteran.  As above, however, a bare 
transcription of a lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  LeShore.  

In December 2004, the Veteran was reexamined by VA to 
determine the nature and etiology of his claimed foot 
disease.  Although the Veteran reported a history of jungle 
rot back to service, the examiner's review of the claims file 
was also negative for any evidence that the Veteran had been 
evaluated or treated for any foot condition in service.  On 
examination, he found the presence of onychomycosis but no 
evidence of active tinea pedis.  In any event, there was no 
competent evidence of any relationship to service.

Again, the only other reports to the contrary come from the 
Veteran.  However, it must be emphasized that he is not 
qualified to render such an opinion; and without more, it 
cannot be considered competent evidence of service 
connection.  Espiritu.

On several occasions in 2006 and 2007, the RO attempted to 
schedule the Veteran for an additional foot examination.  
However, the appellant stated that due to age and infirmity, 
the Veteran was unable to travel to the VA facility where the 
examination was to be held.  Accordingly, the Board has 
decided the appeal on the basis of the evidence of record.  

Because the preponderance of the evidence shows that the 
Veteran's foot disorder, claimed as jungle rot, had its onset 
many years after service, and because the preponderance of 
the competent evidence of record shows that it is unrelated 
to service, the Veteran cannot meet the criteria for service 
connection.  Accordingly, service connection for a foot 
disorder, claimed as jungle rot, is also denied.  

Additional Considerations

In arriving at this decision, the Board has considered the 
Veteran's testimony that his gastrointestinal disability and 
foot disorder are the result of exposure to asbestos in 
service.  Even assuming that the Veteran was exposed to 
asbestos while on active duty, there is no competent evidence 
linking either disorder to that alleged exposure.  

The Board also considered the doctrine of reasonable doubt.  
However, that doctrine is only invoked where there is an 
approximate balance of evidence which neither proves nor 
disproves the claim.  In this case, the preponderance of the 
evidence is against the Veteran's claims.  Therefore, the 
doctrine of reasonable doubt is not for application.  38 
U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for gastrointestinal 
disability, to include involvement of the throat, esophagus, 
and digestive system, is denied.

Entitlement to service connection for a bilateral foot 
disorder, including jungle rot, is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


